Lore, C. J.,
delivered the opinion of the Court.
*329We think the application is too late. The allegation in the affidavit, to say nothing of the time, is gross inadequacy of price. This must have been known just as well, immediately after the sale as it was at the time the affidavit was filed. On that ground it does not seem to appeal to any equitable discretion that the Court might exercise in the case.
The rule governing this application means not simply filing the ground of the application, but making the application itself; it means something more than filing an affidavit.
It occurs to us that if on the day the affidavit was filed the application for the rule also had been filed, the court not being in session, it would be sufficient.
The Court in this county held that they would recognize the filing of such an application, it being a day on which no motion could be made in the court and the attorney having done all that he could.
As the case stands we therefore refuse to grant the rule. The .sale is confirmed.